Citation Nr: 1755437	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a bowel obstruction.

2.  Entitlement to service connection for a bowel obstruction, to include as secondary to service-connected total abdominal hysterectomy and salpingo-oophorectomy with adhesions and residuals of night sweats and hot flashes.

3.  Entitlement to service connection for ulcers, to include as secondary to service- connected chronic low back strain and/or total abdominal hysterectomy and salpingo-oophorectomy with adhesions and residuals of night sweats and hot flashes.

4.  Entitlement to service connection for an abdominal hernia, to include as secondary to service-connected total abdominal hysterectomy and salpingo-oophorectomy with adhesions and residuals of night sweats and hot flashes.

5.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected chronic low back stain.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected chronic low back stain.

8.  Entitlement to service connection for a respiratory disorder, to include as secondary to service-connected hypertension and/or chronic low back strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from August 1974 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2010 and April 2012 from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In decisions dated in November 2015 and June 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  Regarding the Veteran's service connection claims for a bowel obstruction, abdominal hernia, and left shoulder disorder, the Board finds that the RO substantially complied with the prior remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

The Veteran's service connection claim for a bowel obstruction was initially denied in a January 1992 rating decision.  The February 2010 rating decision noted this fact and effectively reopened the claim by adjudicating the issue on its merits.  The previous Board decisions in November 2015 and June 2016 then addressed this service connection claim de novo.  However, the Board must make its own determination as to whether new and material evidence has been received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board also notes that the Veteran's service connection claim for a respiratory disorder was previously characterized as a service connection claim for bronchitis.  As the Veteran received a diagnosis of chronic airway obstruction not elsewhere classified (NEC) in September 2016, the Board has expanded the issue to include all current respiratory disorders.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 
In addition to the issues listed above, the Board remanded the Veteran's service connection claims for sinusitis and gastroesophageal reflux disorder (GERD).  A September 2016 rating decision later granted entitlement to service connection for chronic sinusitis and constipation, to include GERD.  The grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, these issues are no longer before the Board.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for a left knee disorder, to include as secondary to service-connected chronic low back stain; and entitlement to service connection for a respiratory disorder, to include as secondary to service-connected hypertension and/or chronic low back strain, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 1992 rating decision, the RO denied the Veteran's service connection claim for a bowel obstruction.  The Veteran was notified of the decision and her appellate rights, but she did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the January 1992 rating decision relates to unestablished facts and raises the reasonable possibility of substantiating the claim for entitlement to service connection for a bowel obstruction.

3.  The Veteran does not have a current diagnosis for a disorder manifested by a bowel obstruction.
4.  The Veteran's diagnosed duodenal ulcer is attributable to her service-connected chronic low back strain.

5.  The Veteran's abdominal hernia was not caused or aggravated by her service-connected total abdominal hysterectomy and salpingo-oophorectomy with adhesions and residuals of night sweats and hot flashes.

6.  The Veteran's left shoulder disorder did not manifest in active service or within one year of active service; it is not otherwise related to active service; and it was not caused or aggravated by the Veteran's service-connected chronic low back strain. 


CONCLUSIONS OF LAW

1.  The January 1992 rating decision that denied the Veteran's service connection claim for a bowel obstruction is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  The evidence received since the January 1992 rating decision is new and material, and the claim of entitlement to service connection for a bowel obstruction is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria to establish service connection for a bowel obstruction, to include as secondary to service-connected total abdominal hysterectomy and salpingo-oophorectomy with adhesions and residuals of night sweats and hot flashes, have not been met.  38 U.S.C. § 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

4.  The Veteran's diagnosed duodenal ulcer is proximately due to, or the result of, her service-connected chronic low back strain.  38 U.S.C. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria to establish service connection for an abdominal hernia, to include as secondary to service-connected total abdominal hysterectomy and salpingo-oophorectomy with adhesions and residuals of night sweats and hot flashes, have not been met.  38 U.S.C. § 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 

6.  The criteria to establish service connection for a left shoulder disorder, to include as secondary to service-connected chronic low back strain, have not been met.  38 U.S.C. § 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes that the Veteran reported that her application for Social Security Administration (SSA) disability benefits was denied.  See June 2011 VA Examination.  The record does not indicate that the AOJ attempted to obtain the Veteran's SSA records.  However, neither the Veteran nor the record has suggested that these records are relevant to her service connection claims for a bowel obstruction, abdominal hernia, or left shoulder disorder.  As such, the Board concludes that the Veteran's SSA records need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (determining that there is no duty to obtain SSA records when there is no evidence that they are relevant).

Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2017).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provided sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis and is considered to be chronic diseases for VA compensation purposes, if chronicity during service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 , 48 (1995) (en banc).

Bowel Obstruction

The Veteran's service connection claim for a bowel obstruction was initially denied in a January 1992 rating decision.  The rating decision stated that a bowel obstruction was not shown by the evidence of record.  The Veteran was notified of the decision and her appellate rights in a January 1992 letter.  However, the Veteran did not file a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence submitted within one year of the issuance of the decision.  Therefore, the January 1992 rating decision is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017). 

At the time of the January 1992 rating decision, the evidence of record included the Veteran's service treatment records (STRs), an October 1991 VA examination, Arlington Memorial Hospital records dated from May 1990 to March 1991, VA treatment records dated from June 1983 to October 1983, and private treatment records dated from June 1990 to January 1991.  

The STRs reflect that the Veteran underwent a total abdominal hysterectomy with bilateral salpingo-oophorectomy in June 1980.  An October 1980 narrative summary based on an evaluation conducted in August 1980 detailed the events leading up to, and following, the Veteran's hysterectomy.  According to the summary, the surgery showed that multiple areas of scarring and adhesions were present throughout the pelvis.  After the surgery, the Veteran developed an infection in the form of pelvic cellulitis that could have caused additional adhesions and scarring in the pelvis between the bladder and bowel.  The Veteran also continued to have low back and pelvic pain.  

A physical examination of the Veteran showed that her abdomen was soft and without organomegaly.  A September 1980 air contrast barium enema revealed a small filling defect in the descending colon that was probably due to adherent feces.  There was no evidence of inflammatory disease or a significant abnormality.  The summary noted that there was no further operative procedure that could be offered for the Veteran's pain except for a lysis of adhesions; a procedure that was not recommended due to its potential to stimulate further adhesion formation.  The record added that the Veteran was at risk for bowel obstruction secondary to the scarring and adhesions present at that time.  No bowel obstruction was noted in the subsequent November 1980 service examination conducted for the Veteran's Medical Evaluation Board.

During the Veteran's February 1981 Physical Evaluation Board proceedings, the Veteran stated that when she moved her bowels, it felt hard on the lower right side, as if something was there.  The Veteran added that she knew that nothing was there, but she had constant pain.  She noted that further surgery was not recommended as her medical providers feared that it could cause bowel obstruction and additional scarring.

In the October 1991 VA examination, the examiner noted that he did not have any detailed reports regarding a bowel obstruction.  An examination of the digestive system showed an obese abdomen.  No organs or masses were palpable.  There was no tenderness in the upper abdomen.  The examiner did not diagnose the Veteran with a disorder related to her reported bowel obstruction.

The Board notes that after the January 1992 rating decision, military personnel records were associated with the claims file.  See March 2011 NPRC Response.  However, these records are related to administrative matters, such as background information, the Veteran's assignments during service, and the infractions that occurred while on active duty.  Thus, these records are not related to the Veteran's service connection claim for a bowel obstruction.  As a result, the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to these facts and the Veteran's claim should not be reconsidered on this basis.
The evidence received since the January 1992 rating decision also includes a September 2016 VA examination report.  In contrast to the previous records indicating that the Veteran was informed that she was at risk for a bowel obstruction after the hysterectomy, the Veteran informed the examiner that she was told she would have a bowel obstruction and instructed to take a stool softener every day.  This report provides additional details regarding the Veteran's reported bowel obstruction during service.  The Veteran is competent to relay what a medical professional has told her.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the evidence is presumed credible for reopening purposes.  See Justus, 3 Vet. App. at 513.  Therefore, the Board finds that new and material evidence has been submitted, and the claim is reopened.  38 C.F.R. § 3.156(a). 

Having reopened the claim, and before turning to the merits, the Board must determine whether there is any prejudice to the Veteran in its considering the claim without remand to the RO for action. Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (holding that when the Board addresses a question not addressed by the RO, "it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby"). Reviewing the record, the Board finds that the Veteran received adequate notice of what was needed to establish service connection for this claim, had an opportunity to submit such evidence, was provided a hearing on this issue, and the claim was developed in that an adequate examination was obtained.  The Board thus finds that there is no prejudice to the Veteran in addressing the merits of the claim.

Turning to the merits of the claim, the Board will first determine whether the Veteran has a current diagnosis for a bowel obstruction.  The September 2016 examiner diagnosed the Veteran with constipation, but not a bowel obstruction.  The examiner noted that a CT scan of the Veteran's abdomen and pelvis revealed that there was no evidence of a gastrointestinal obstruction.  The examiner also acknowledged the report from the August 1980 STR that the Veteran was at risk for a bowel obstruction secondary to the scarring and adhesions that were present at that time.  However, the examiner noted that the Veteran was not diagnosed with a bowel obstruction at that time.  In addition, the examiner highlighted the fact that there was no objective medical evidence that the Veteran had been diagnosed with a bowel obstruction during or after service.  The Board finds that this opinion provides great probative value as it addressed the August 1980 entry and was based on clinical data and other rationale.  Moreover, the September 2016 VA examiner's conclusion is supported by the other evidence of record.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The evidence does not show that the Veteran has had a diagnosis of a bowel obstruction at any point during the claim period or shortly before the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Consequently, the most probative evidence of record supports a finding that the Veteran does not have a current diagnosis for a bowel obstruction.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for a bowel obstruction is not warranted.  38 C.F.R. § 3.303. 

The Board acknowledges the Veteran's contention that she has a current bowel obstruction.  However, the Board finds that the Veteran is not competent to provide a diagnosis for such a disorder.  Although it is error to categorically reject a lay person as competent to provide a diagnosis, not all questions of diagnosis are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a diagnosis depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the whether the Veteran has a current sleep disorder is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms of pain during bowel movements, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Further, there is no evidence of record that the Veteran was reporting a contemporaneous diagnosis or that a medical professional has related her symptoms to a diagnosis. Therefore, the Board finds that the Veteran's statements as to the etiology of her current complaints are not competent evidence of nexus or a diagnosis.  

Based on the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bowel obstruction.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board finds that service connection is not warranted.

Ulcers

The Board initially notes that the Veteran has a current diagnosis of duodenal ulcer.  See September 2016 VA Examination.  The record has raised the theory that the Veteran's duodenal ulcer is secondary to her service-connected chronic low back strain and/or hypertension.

The record reflects that after service, the Veteran reported having constant pain in her low back.  See June 1983 Walter Reed Army Medical Center record.  The Veteran was later hospitalized for peptic ulcer disease in January 1984 as a result of nonsteroidal anti-inflammatory drugs (NSAIDs).  See October 1984 Walter Reed Army Medical Center record; February 1995 VA medical certificate.  A subsequent June 1990 record from Walter Reed Army Medical Center stated that the Veteran had back spasms, migraine headaches, and an ulcer.  In August 2005, a section of a VA treatment record related to the Veteran's allergies stated that NSAIDs led to an ulcer.  However, another VA treatment record from this month noted that the Veteran had taken 2 Aleve, a type of NSAID.  In a June 2001 VA treatment record, the Veteran stated that she had been taking 4 to 6 tablets of Aleve and Naproxen, another type of NSAID, on a daily basis for the past year.  During an August 2009 VA examination, the Veteran reported having a history of a duodenal ulcer.  In August 2014, a VA treatment record stated that the Veteran had been taking Aleve 2 to 4 times a day for months to treat her pain.  The record also reported that the Veteran had erosive gastropathy/duodenal ulcer.  The record stated that the disorder was likely from chronic NSAID use.

In September 2016, the VA examiner noted that the Veteran had been diagnosed with the duodenal ulcer in June 2014 as a result of a biopsy performed in conjunction with an upper endoscopy.  The examiner opined that the Veteran's duodenal ulcer was caused or aggravated by her service-connected chronic low back strain.  He noted that the VA treatment records from 2003 showed that the Veteran experienced a side effect from NSAIDs.  However, the August 2014 VA treatment record stated that she had been self-medicating with over the counter Aleve 2 to 4 times a day for pain for months.  The examiner noted that it could be presumed that the Veteran was taking the NSAIDs for her low back pain.  This self-medication with NSAIDs for the low back pain caused or aggravated her duodenal ulcer.  The Board finds that this opinion provides great probative value as it reflects the examiner's knowledge of the pertinent facts, it was based on the examiner's medical expertise, and it is consistent with the other evidence of record.  Furthermore, there is no negative opinion to weigh against the examiner's conclusion.

Consequently, the weight of the evidence supports finding that the Veteran's duodenal ulcer was proximately due to, or the result of, her service-connected chronic low back strain.  Entitlement to service connection for a duodenal ulcer is therefore granted on this basis.  38 C.F.R. § 3.310.  As the record supports a grant of secondary service connection, the Board need not address any other theory of entitlement advanced.

Abdominal Hernia

The Veteran contends that she has an abdominal hernia as a result of her service-connected total abdominal hysterectomy.  See January 2016 Board Hearing Transcript 9 (Tr.), page 3.  The record reflects that the Veteran has current diagnosis ventral hernia.  See September 2016 VA Examination.  Consequently, the first element required for service connection has been established.

Neither the Veteran nor the record has suggested that the Veteran's abdominal hernia manifested during service or is otherwise related to service.  As a result, the Board will limit its analysis to the theory advanced by the Veteran.  See Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Peake (Fed. Cir. 2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

The Veteran reported that her hernia has been present since her separation from service.  See Tr., page 3.  She stated that doctors during service had warned her that her hysterectomy surgery could result in complications.  As previously discussed, the Veteran underwent the hysterectomy in June 1980.  However, the record reflects that the Veteran was initially diagnosed with a ventral hernia in January 2009.  Prior to that time, no hernia was noted in a November 1980 service examination conducted for a Medical Board.  VA examinations dated in May 1982 and October 1991 also stated that no hernia was present.  A December 2008 VA examination stated that the Veteran's abdomen was soft and non-tender with no masses.  She was noted to have chronic pelvic pain that was most likely due to adhesions.  The record is silent for a hernia diagnosis until a January 2009 abdominal ultrasound noted an impression of ventral hernia containing bowel.  In contrast to the Veteran's testimony that the hernia had been present since her separation from service, the Veteran reported in a February 2009 VA treatment record that her ventral hernia had occurred 3 to 5 years ago.  It did not cause pain.  A subsequent March 2009 CT scan of the abdomen and pelvis noted that the Veteran had dehiscence of midline abdominal wall musculature without evidence of actual ventral hernia.  During the September 2016 VA examination, the Veteran informed the examiner that she had a ventral hernia in the belly that caused pain every other day.  She reported that she did not want the hernia removed.

The record contains two VA medical opinions related to the Veteran's theory of secondary service connection.  In August 2008, a VA examiner stated that it was purely speculative to say that the Veteran's abdominal hysterectomy salpingo-oophorectomy caused her current ventral hernia.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  Consequently, the Board does not find that this opinion provides any probative value.

In September 2016, the VA examiner opined that it was not at least as likely as not that the Veteran's ventral hernia was caused or aggravated by her service-connected hysterectomy.  The examiner noted that the January 2009 abdominal ultrasound showed a small ventral hernia, and the March 2009 abdominal CT scan did not show a ventral hernia.  There was also no ventral hernia noted during the September 2016 VA examination.  According to the examiner, the abdominal CT scan is a more sensitive test than the abdominal ultrasound in that it can differentiate between true herniation of bowels through the fibrous ligament and musculature of the abdominal wall that is not visualized with the ultrasound technique.  A ventral hernia herniates through the abdominal wall vertically in the upper abdomen above the umbilicus, not horizontally in the suprapubic area.  The examiner also noted that the Veteran had a transabdominal total hysterectomy through a horizontal suprapubic incision.  The suprapubic scar is not anatomically related to the abdominal wall musculature and ligaments proper.  In addition, the horizontal suprapubic incision does not weaken the ventral wall of the abdomen.  Moreover, the examiner noted that abdominal hernias are not known residuals of an abdominal hysterectomy that was performed via a suprapubic incision.  The Board finds that this opinion is highly probative and the examiner gave a detailed explanation that applied medical principles to the relevant facts from the Veteran's history.

The Board notes the Veteran's assertion that her ventral hernia is secondary to her service-connected abdominal hysterectomy.  As noted above, the Veteran is competent to report as to the history of her observable symptoms.  Layno, 6 Vet. App. at 467-69.  To the extent that the Veteran is competent to opine on this matter, competence must be distinguished from probative weight.  The Board finds that the specific, reasoned opinion of the September 2016 VA examiner is of greater probative weight than the Veteran's general lay assertions in this regard.  The examiner reviewed the claims file, considered the Veteran's own reported history and assertions, and relied on his own training, knowledge, and expertise to form his opinion.  His opinion was also supported by clear rationale.

Based on the foregoing, the preponderance of the evidence is against the Veteran's service connection claim for a hernia, to include as due to her service-connected total abdominal hysterectomy and salpingo-oophorectomy with adhesions and residuals of night sweats and hot flashes.  Under these circumstances, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Left Shoulder

The Veteran contends that she has a left shoulder disorder that is directly related to service and/or secondary to her service-connected chronic low back strain.  Regarding direct service connection, she attributes her current left shoulder disorder to driving trucks during service.  The Veteran stated that the trucks she needed to drive in the course of her duties did not have power steering, and it was physically difficult to use the wheel and shift the gear.  See Tr., page 8-9.

During the Veteran's active service, she denied having a painful or trick shoulder or elbow in a May 1976 Report of Medical History.  In addition, no left shoulder abnormality was noted in a May 1976 service examination.  Later in November 1978, the Veteran complained of left shoulder pain that radiated across the back of her neck.  It had been present intermittently for the past 3 to 4 months.  Her shoulder was swollen, and she was unable to move her arm or hand.  The diagnosis was bursitis of the left shoulder.  After this date, the record reflects that the Veteran sought treatment for numerous other complaints, including pelvic pain in December 1979, back pain in January 1980, a sore throat in March 1980, and abdominal as well as back pain in April 1980.  However, the STRs do not contain any additional complaints or reports related to the left shoulder.  A subsequent November 1980 service examination related to a Medical Board did not state that any left shoulder abnormalities were present.

There next complaint of left shoulder pain occurred after service in August 2005.  See August 2005 VA treatment record.  In September 2005, the Veteran reported having left shoulder pain produced with Jobst treatment.  In November 2007, the Veteran again complained of left shoulder pain, but the record noted that the onset of the pain was less than 2 months before the visit.  In April 2009, the Veteran complained of having constant left shoulder pain for several months.  She was assessed to have shoulder pain that was likely rotator cuff tendonitis.  The record noted that she had been diagnosed with bursitis some years ago.  An April 2009 left shoulder x-ray showed peritendinitis calcarea.  See August 2009 VA examination.  In a June 2009 VA treatment record, the Veteran complained of worsening left shoulder pain.  She reported being told that she had arthritis 2 to 3 weeks before the visit after having x-rays taken at Baylor All Saints.  During a September 2016 VA examination for the Veteran's left shoulder, the examiner stated that the Veteran had degenerative joint disease and left shoulder strain with rotator cuff tendonitis.

As discussed above, the record clearly shows that the Veteran has a current diagnosis for a left shoulder disorder.  Different VA medical opinions have been provided regarding the Veteran's theories of entitlement.

The August 2009 VA examiner addressed the Veteran's diagnosis of peritendinitis calcarea, and he provided a negative opinion for both direct and secondary service connection.  The examiner noted that the Veteran was diagnosed with bursitis in November 1978.  However, the examiner observed that there was no other evidence of any shoulder condition while the Veteran was in the military.  The examiner also opined that the Veteran's left shoulder disorder was less likely than not related to her service-connected low back strain as it was anatomically impossible to have a shoulder problem that was secondary to a lumbosacral sprain.  The Board finds that this opinion provides little probative value.  Despite the Veteran's report of left shoulder arthritis in June 2009, the examiner did not address whether the Veteran had this disorder.  The examiner additionally failed to discuss whether any of the post-service evidence of left shoulder complaints was relevant to the opinion for direct service connection.  It is also unclear whether the examiner's opinion on secondary service connection considered both causation and aggravation.  In addition, the examiner referred to the Veteran's low back disability as a sprain rather than a strain.

In a September 2016 medical opinion and a November 2016 addendum opinion, the September 2016 VA examiner opined that it was less likely than not that the Veteran's current left shoulder conditions were caused or aggravated by active service or her service-connected low back disability.  The examiner noted that apart from the one entry for left shoulder bursitis in 1978, the Veteran's STRs were silent for a left shoulder problem.  It was an isolated event with no further follow-up at that time.  The examiner also noted the Veteran's contention regarding the physical difficulties of truck driving during service, but he stated that it would be speculative to opine on a causative relationship as there was no documentation in the STRs that this activity specifically caused chronic shoulder problems.  

In addition, the remainder of the claims file did not support chronicity of left shoulder symptoms.  The examiner noted that the earliest mention of left shoulder problems after service was many years later in 2009.  At that time, the record specifically noted that the Veteran's discomfort was only several months in duration.  Regarding secondary service connection, the examiner stated that current peer-reviewed medical literature did not support any causal relationship between lumbar pathology and the subsequent development of shoulder pathology.

The Board finds that the examiner's conclusion that it would be speculative to address the Veteran's contention about truck driving is adequate as the examiner provided a supporting explanation.  See Jones, 23 Vet. App. at 389.  In this regard, the Board notes that the lack of contemporaneous medical evidence does not warrant a conclusion of a lack of nexus.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, in light of the evidence showing that the Veteran sought and received treatment for numerous other complaints during active service, the Board finds it highly unlikely that the STRs would not contain evidence of left shoulder complaints related to truck driving.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Lance, J., concurring) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

The record also shows that the Veteran complained of left shoulder symptoms approximately four years before 2009 in 2005.  However, this fact is still consistent with the examiner's observation that the first evidence of left shoulder complaints was not until several years after service.  Moreover, the passage of many years between discharge from active service and medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 250 F.3d 1330 (Fed. Cir. 2004).  

In addition, while the examiner specifically used the phrase causal relationship in the rationale for secondary service connection, the examiner's consideration of aggravation as well as causation is clear from the phrasing of the opinion and his explanation that no type of shoulder pathology stemmed from lumbar pathology.  After considering the September 2016 VA examiner's opinion as a whole and in the context of the record, the Board finds that the examiner's conclusions provide probative value because they address the medical issues in this case and were based on the examiner's analysis of the evidence and current medical understanding.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (providing that an examination is not rendered inadequate where the rationale provided by an examiner did not explicitly lay out the examiner's journey from facts to a conclusion,"); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole in the context of the evidence of record).

The Board also notes that arthritis is one of the chronic diseases listed in 38 C.F.R. § 3.309(a).  However, arthritis was not documented during the Veteran's active duty service, and there was no in-service manifestation sufficient to identify either disease entity.  The pertinent regulations require that manifestations are "noted" in the service records, and that is not the case in this instance.  In light of the above discussion, the Board finds that the most probative evidence of record reflects that this disorder did not manifest until many years after his active duty service.  As a result, the Veteran is not entitled to service connection for degenerative joint disease of the left shoulder on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d at 1335-37.  Therefore, chronicity is not established in service or within a year of separation.

The Board notes the Veteran's contention that her left shoulder disorder is related to service and/or secondary to her service-connected chronic low back strain.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of her diagnosed left shoulder disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau, 432 F.3d at 1377 n.4.  The question of etiology in this case goes beyond a simple and immediately observable cause and effect relationship.  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board finds the September 2016 VA examiner's opinion to be more probative, as it was based on a review of the record and the examiner's medical expertise.  He provided a thorough rationale with a discussion of medical literature and other factors.

In light of the evidence discussed above, the Board finds that the preponderance is against the Veteran's service connection claim for a left shoulder disorder, to include as secondary to service-connected chronic low back strain.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Board concludes that service connection for a left shoulder disorder, to include as secondary to service-connected chronic low back strain, is not warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bowel obstruction is reopened.

Entitlement to service connection for a bowel obstruction, to include as secondary to service-connected total abdominal hysterectomy and salpingo-oophorectomy with adhesions and residuals of night sweats and hot flashes, is denied.

Entitlement to service connection for duodenal ulcer as secondary to service-connected chronic low back strain, is granted.

Entitlement to service connection for an abdominal hernia, to include as secondary to service-connected total abdominal hysterectomy and salpingo-oophorectomy with adhesions and residuals of night sweats and hot flashes, is denied.

Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected chronic low back strain, is denied.


REMAND

Regarding the Veteran's service connection claim for a psychiatric disorder and a left knee disorder, a remand is necessary to obtain VA medical opinions that comply with the instructions of the June 2016 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board directed the AOJ to provide the Board with VA medical opinions related to these claims.

The AOJ obtained an additional VA examination related to the Veteran's service connection claim for an acquired psychiatric disorder in August 2016.  The examiner also provided a medical opinion in November 2016.  During the examination, no psychiatric disorder diagnosis was provided.  In response to the Board's request for the examiner to identify and diagnose all acquired psychiatric disorders that have been present during the appeal period, the examiner stated in the November 2016 opinion that it would be unethical to do so based on the August 2016 VA examination results.  The examiner also stated that the Board's instruction for her to address the Veteran's past PTSD diagnoses was also a request for her to act unethically as it was akin to asking her to "rubber stamp" the prior diagnoses.  The Board disagrees with the examiner's assessment of its prior remand instructions.  As the examiner refused to respond to the remand directives, another medical opinion that does so must be obtained.

Turning to the Veteran's service connection claim for a left knee disorder, the Veteran was provided with a September 2016 VA examination and opinion, as well as an addendum opinion in November 2016.  The examination report reflects that the Veteran had a diagnosis of patellofemoral pain syndrome and left knee degenerative joint disease.  The examiner also marked that the Veteran never had a meniscus condition.  However, a March 2011 VA treatment record indicated that the Veteran had a meniscal tear.  In light of this evidence, the Board finds that a remand is needed to obtain an opinion that clarifies the Veteran's currently diagnosed left knee disorders and addresses the etiology of each disorder.  See Clemons, 23 Vet. App. at 4-6; Barr, 21 Vet. App. at 312.

Regarding the Veteran's service connection claim for a respiratory disorder, the Board notes that a VA examination and medical opinion was provided in September 2016.  In the opinion, the examiner addressed the theory of direct service connection, but not the question of whether the Veteran's respiratory disorder is secondary to her service-connected hypertension and/or chronic low back strain.  See November 2008 Report of Contact; October 2014 VA Form 21-526EZ.  Consequently, a remand is necessary to obtain a medical opinion that addresses all relevant theories of entitlement.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).

The record additionally shows that the Veteran received psychiatric treatment from the Tarrant County Vet Center and Magnolia Vet Center.  See August 2011 VA treatment record; September 2013 VA Examination.  However, these records have not yet been obtained.  The Board notes that these records must be separately requested.

As discussed above, the Veteran reported that she was denied SSA benefits.  See June 2011 VA Examination.  However, the claims file does not contain a copy of the decision to deny benefits or the records upon which that decision was based.  As the Veteran's service connection claims for an acquired psychiatric disorder, left knee disorder, and respiratory disorder are already being remanded for additional development, the AOJ should also attempt to obtain the Veteran's SSA records on remand.  38 C.F.R. § 3.159(c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her acquired psychiatric disorder, left knee disorder, and respiratory disorder.  The AOJ should specifically request authorization from the Veteran to obtain any relevant Vet Center treatment records, to include records from the Tarrant County Vet Center and Magnolia Vet Center.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA North Texas Health Care System dated since June 2015.

2.  Obtain a copy any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

3.  After completing the preceding development in paragraphs 1 and 2, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's claimed acquired psychiatric disorder, other than the one who provided the 2016 opinion.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all acquired psychiatric disorders that have been present during the appeal period (since December 2010) or within close proximity thereto (even if it has since resolved).  The examiner should specifically indicate whether the Veteran has PTSD, anxiety disorder NOS, depressive disorder NOS, insomnia, undifferentiated somatoform disorder, and personality disorder NOS with prominent cluster B traits.  If not, the examiner should address the previous diagnoses of record and explain why such a diagnosis is not warranted.

The examiner should then provide an opinion as to the following questions:
(a) For each diagnosis identified other than a personality disorder and PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during, or is otherwise causally or etiologically related to, active service.

(b) If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury during service.

(c) With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, and any personal assault that the examiner determines to have occurred during service, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

If there is a verified stressor, or if the examiner determines that a personal assault occurred in service, he or she should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  The examiner should specifically indicate whether the Veteran has PTSD under the DSM-V criteria.  If not, the examiner should address why such a diagnosis is not warranted.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault if found.

4.  After completing the preceding development in paragraphs 1 and 2, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's claimed left knee disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all left knee disorders that have been present during the appeal period (since September 2008) or within close proximity thereto (even if it has since resolved).  If left knee strain, meniscal tear, patellofemoral pain syndrome, and degenerative joint disease are not identified, the examiner must address the previous diagnoses of record.

For each identified diagnosis, the examiner should provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during, or is otherwise causally or etiologically related to, active service.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by the service-connected chronic low back strain.

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated by the service-connected chronic low back strain.

Regardless of the conclusions reached, the examiner should address the following:  (1) the reports from VA treatment records dated in November 2004 that the Veteran fractured her leg and injured her left knee by falling on October 29, 2004; (2) the September 2005 left knee x-ray that noted an impression of old healed fracture of the lateral tibial plateau; and (3) the October 2008 VA treatment record's report that the Veteran had a meniscus repair of the left knee in 2008.

5.  After completing the preceding development in paragraphs 1 and 2, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's claimed respiratory disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all respiratory disorders that have been present during the appeal period (since September 2008) or within close proximity thereto (even if it has since resolved).  If chronic airway obstruction NEC is not found, the examiner must address the previous diagnosis of record.

For each identified diagnosis, the examiner should provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during, or is otherwise causally or etiologically related to, active service.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by the service-connected chronic low back strain.

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated by the service-connected chronic low back strain.

(d) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by the service-connected hypertension.

(e) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated by the service-connected hypertension.

Regardless of the conclusions reached, the examiner should address the following:  (1) the Veteran's diagnoses of acute sinus bronchitis in October 1974 and bronchitis in January 1980; and (2) the Veteran's smoking history.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


